       Case 5:18-cr-00227-SLP Document 179 Filed 09/21/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR
                      THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )     Case No. 5:18-cr-00227-SLP
                                             )
                                             )
v.                                           )
                                             )
JOSEPH MALDONADO-PASSAGE,                    )
a/k/a Joseph Allen Maldonado                 )
a/k/a Joseph Allen Schreibvogel              )
a/k/a “Joe Exotic,”                          )
                                             )
      Defendant.                             )

                                          ORDER

     Before the Court is the Defendant’s Application to File Under Seal [Doc. No. 178].

Defendant seeks leave to file under seal the Sentencing Memorandum and corresponding

exhibits. Defendant’s Motion is GRANTED.

     IT IS SO ORDERED this 21st day of September, 2021.
